department of the treasury internal_revenue_service washington d c number release date cc intl uilc internal_revenue_service national_office field_service_advice dated date memorandum for from steven a musher chief cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f g h i j k l m n o p q r s t u v w x y z action citation a citation b citation c citation d citation e date a date b date c date d date e date f date g tl-n-3001-98 date h date i merchandise parent period period period period period petitioner product a product b rate a rate b rate c rate d ussub year year year year year issues whether application of the comparable_profits_method cpm under sec_482 requires adjustments based on the potential for imposition of antidumping duties on u s imports of tangible merchandise and the obligation to post cash deposits for the estimated amount of such duties whether the taxpayer must ignore antidumping duty deposits as extraordinary or consistently treat them both for purposes of determining taxable_income and evaluating arm’s length results for purposes of sec_482 assuming that the taxpayer’s basic position with respect to antidumping duties and deposits were correct whether it correctly calculated the adjustment to income pursuant to sec_1_482-1 and sec_1_482-1 conclusions tl-n-3001-98 yes to the extent exposure to the risk of antidumping duties the requirement to post cash deposits and other associated economic conditions and circumstances constitute material differences between the controlled and uncontrolled transactions adjustments must be made if the effect of such differences on prices or profits can be ascertained with sufficient accuracy to improve the reliability of the results sec_1_482-5 sec_1 d no the potential for antidumping duties cannot simply be ignored since it represents a material difference in risks economic conditions or other circumstances between the taxpayer and the comparables eventual refunds or imposition of duties in excess of deposits may however constitute extraordinary items for purposes of the analysis provided appropriate adjustments are made to ensure that comparisons are valid in the transfer_pricing analysis the starting points for the determination of taxable_income and the evaluation of arm’s length results need not be identical no assuming the taxpayer’s position were correct it should have adjusted its operating_profit for the year in question to the median of the comparables for that year rather than make a single-year adjustment that brought taxpayer’s three-year average operating_profit within the range of the three-year averages for the comparables sec_1 f iii d e example sec_2 and facts ussub is a domestic_corporation and a wholly-owned subsidiary of parent ussub distributes and manufactures merchandise in the united_states introduction statutory scheme for imposition of antidumping duties because this case involves antidumping duties we briefly review the statutory and regulatory framework for imposition of such duties before turning to the specific facts of this case the antidumping duty law in general the antidumping law seeks to reduce harm to a domestic industry caused by u s sales of imported merchandise at less than fair value 311_fsupp_340 cust ct aff’d 457_f2d_991 c c p a merchandise is said to be dumped if its u s price is less than its foreign market_value generally foreign market_value consists of the f o b factory price at which such or similar merchandise is sold in the home market in cases involving related parties u s price consists of the arm’s length resale price in the united_states adjusted to approximate the hypothetical amount received by the foreign manufacturer tl-n-3001-98 ie the net amount returned to the foreign exporter see 540_fsupp_1341 ct int’l trade aff’d sub nom 713_f2d_1568 fed cir if u s price is determined to be lower than foreign market_value the u s department of commerce commerce orders the u s customs service customs to collect on all imports of subject merchandise an antidumping duty equal to the differential or dumping margin initial investigation and suspension of liquidation in general an antidumping investigation is begun in response to a petition filed on behalf of a domestic industry an antidumping duty petition alleges imports of merchandise at less than fair value and that the imports have caused or threaten to cause material injury to the domestic industry producing a like product see u s c and following if the petition meets the requirements commerce and the u s international trade commission itc initiate investigations regarding respectively sales at less than fair value and material injury to the domestic industry if commerce and the itc issue affirmative final determinations commerce publishes an antidumping duty order upon publication of the order commerce instructs customs to suspend liquidation assessment of customs duties and charges with respect to the subject imports commerce also requires identified importers to post at the time of entry of merchandise for consumption or withdrawal from warehouse cash deposits of estimated antidumping duties these deposits calculated based on the customs_value of the merchandise approximate the margin below fair value at which the merchandise was sold in the united_states during the initial commerce investigation administrative review and imposition of antidumping duties during the anniversary month of publication of the antidumping duty order an importer of subject merchandise or a domestic interested_party may request commerce to conduct an administrative review which will determine the final dumping margin for entries in the preceding annual period deposits of estimated antidumping duties on entries during that period are taken into account in one of two ways if the first sale of dumped merchandise is to a unrelated entity in the united_states the u s price of the merchandise for antidumping purposes is generally determined by reference to the price to the unrelated entity rather than the price to the resale customer see 652_fsupp_724 ct int’l trade u s c 1677a b in such cases u s price is also subject_to different and fewer adjustments than if a related_entity resold the merchandise in the united_states tl-n-3001-98 no administrative review requested commerce instructs customs to liquidate entries with antidumping duties equivalent to the deposit amount no refund or additional duty administrative review conducted commerce determines dumping margins for all transactions in the review period and issues instructions to customs for collection of the appropriate duty a b if the dumping margin is more than the deposit amount customs collects the additional duty if the dumping margin is less than the deposit amount customs refunds the difference to the importer together with interest calculated from the date of entry to the date of liquidation see u s c modification of cash-deposit and duty rates the importer-specific dumping margin contained in the final results of an administrative review provides the basis for liquidation instructions to customs for individual importers’ entries in the annual period as well as the estimated duty-deposit rate for entries after the date of the determination ie until the deposit rate is superseded by a subsequent administrative review significant time may elapse between commerce’s administrative-review determination and actual collection of antidumping duties commerce is authorized to issue liquidation instructions to customs when the administrative review is completed yet importers and domestic interested parties may seek judicial review of the administrative review results because liquidation of the underlying entries could moot judicial review the u s court of international trade cit customarily enters a preliminarily injunction restraining liquidation given that such injunctions generally remain in effect for the duration of the cit action and during remands or appeals therefrom several years may elapse between the date of an entry subject_to antidumping scrutiny and customs’ final liquidation of that entry antidumping proceedings involving taxpayer in date a petitioner a u s producer of product a filed an antidumping petition alleging that ussub and parent among others engaged in sales of product b at less than fair value ltfv and that those sales caused or threatened to cause material injury to the domestic industry producing a like product tl-n-3001-98 in date b after affirmative determinations by both agencies commerce issued an antidumping duty order with respect to product b for entries on or after date c ussub was required to post cash deposits with customs equal to rate a of the entered customs_value of the merchandise ussub ’s cash-deposit rate stated as a percentage of entered customs_value approximated the ltfv margin determined for ussub sales during the period of investigation commerce issued the following final determinations with respect to product b imported by ussub entry dates proceeding fair value invest period first review period second review period third review period fourth review period margin commerce determination_date rate a rate b rate c rate c rate d citation a citation b citation c citation d citation e ussub entries of product b from date c to date d were subject_to a cash-deposit requirement equal to rate a commerce’s determination on date d that ussub imports in the first review period were not dumped entitled ussub to refunds of cash deposits for that period with interest although refunds might be delayed pending the outcome of judicial review moreover for entries after that date ussub was not required to post cash deposits unless and until commerce determined dumping margins that were more than de_minimis ie more than in a subsequent administrative review as of the date of this memorandum it appears that only ussub entries in the third administrative review period have been subject_to liquidation for the first and second administrative reviews the domestic interested_party initiated judicial review and likely obtained preliminary injunctions restraining liquidation of the underlying entries however for the third administrative review it does not appear that an injunction was obtained with respect to ussub ’s entries although this point should be verified by the field therefore as of date e entries between the date of commerce’s preliminary determination and the publication of the order were subject_to bonding_requirements and might ultimately be subject_to antidumping duties however the cash-deposit requirement per se generally does not apply to entries made prior to the effective date of the antidumping duty order see u s c 1673b d see action in date f tl-n-3001-98 commerce was authorized to issue and likely did issue liquidation instructions with respect to ussub entries in the third review period because commerce found de_minimis dumping margins for ussub in that period commerce would have ordered refunds to ussub of all antidumping duty deposits for entries in period taxpayer’s tax treatment of antidumping duty deposits in computing taxable_income ussub included cash deposits of antidumping duties in cost_of_goods_sold and deducted such deposits as it consumed inventory thus although liability for antidumping duties was contingent and although cash deposits might be refunded with interest ussub deducted the deposits from income in year sec_1 and total deposits were approximately dollar_figurea in year dollar_figureb in year and dollar_figurec year cumulative deposits as of the end of year were approximately dollar_figuree on date g ussub filed form_3115 application_for change in accounting_method for year ussub requested permission to change from deducting antidumping duty cash deposits as a component of cost_of_goods_sold as it had done since cash deposits were first required in year to deducting them only when and if antidumping duty liability was finally imposed upon liquidation on date h the national_office granted ussub ’s request and required that it recognize income of dollar_figuree in each of five consecutive years beginning in year pursuant to sec_481 the cumulative adjustment of dollar_figuref is the difference between costs under the taxpayer’s old and new methods_of_accounting the adjustment prevents double-deduction of deposits ie initially when inventory was consumed and again when duties were assessed in a subsequent tax_year under ussub ’s new method_of_accounting which became effective in year cash deposits and refunds of such deposits have no effect on taxable_income taxpayer-initiated adjustment pursuant to sec_482 on a timely-filed tax_return for year ussub made an adjustment pursuant to sec_1_482-1 and the comparable_profits_method cpm of sec_1_482-5 which reduced its income as the tested_party by dollar_figureg a large portion of this adjustment was attributed to cumulative antidumping duty deposits of dollar_figured made in years ussub argued that these deposits were properly eliminated from operating_profit as extraordinary items pursuant to sec_1_482-5 and ussub reduced its income for year by an additional dollar_figureh in order to place ussub ’s three-year average operating_profit -- stated on a basis that excluded the effect of antidumping duty deposits -- within the interquartile range of operating profits of the comparables tl-n-3001-98 in calculating the self-adjustment to year pursuant to sec_1_482-1 ussub did not deduct antidumping duty deposits for purposes of calculating operating_profit ussub ’s year operating_profit data with antidumping duties excluded from cost_of_goods_sold yields the following ratios of operating_profit to sales op s year year i j year wt avg k l in contrast ussub ’s operating_profit data calculated with antidumping duties included as components of cost_of_goods_sold yield the following op s ratios year year m n year wt avg o p the corresponding op s ratios for the non-controlled comparables were as follows third interquartile median first interquartile year q s u avg yrs r t v it is assumed solely for purposes of this advice that the cpm constitutes the best_method in this case and that op s constitutes the appropriate profit_level_indicator pli law and analysis issue adjustment under cpm to reflect potential imposition of antidumping duties the cpm compares the profitability of the tested party’s relevant business activity that incorporates the controlled transactions measured by a pli often based on operating_profit to the profitability of the similar_business activities including the corresponding uncontrolled transactions of uncontrolled taxpayers the comparables in similar circumstances sec_1_482-5 i the pli should be derived from a sufficient number of years of data to reasonably measure returns that accrue to the comparables sec_1_482-5 generally such a period should encompass at least the taxable_year under review and the preceding two taxable years ie years in this case id as with all methods that rely on external market benchmarks the greater the degree of comparability between the test party’s and in this context the exclusion of antidumping duty deposits an expense item from cost of goods increases apparent gross operating_profit tl-n-3001-98 the comparables’ transactions the more reliable will be the results derived from the application of the method and the degree of comparability depends upon all the relevant facts and circumstances id the degree of comparability is determined by applying the provisions of sec_1_482-1 id comparability does not require identity between the controlled and uncontrolled transactions but those transactions must be sufficiently similar so that the uncontrolled_transaction provides a reliable measure of an arm’s length result sec_1_482-1 if there are differences between the tested party’s relevant business activity including the controlled transactions and the comparables’ business activities including the uncontrolled transactions that would materially affect the profits determined under the relevant pli adjustments must be made if the effect of such differences on prices or profits can be ascertained with sufficient accuracy to improve the reliability of the results sec_1_482-5 sec_1_482-1 generally such adjustments must be made to the results of the uncontrolled comparables and must be based on commercial practices economic principles or statistical analyses sec_1 d if adjustments for material differences cannot be made the uncontrolled transactions may be used as a measure of an arm’s length result but the reliability of the analysis will be reduced id although all of the factors described in sec_1_482-1 must be considered comparability under the cpm is particularly dependent on resources employed and risks assumed sec_1_482-5 other factors listed in sec_1_482-1 also may be particularly relevant under the cpm one such factor is a comparison of the significant economic conditions that could affect the prices that would be charged or paid or the profit that would be earned in the controlled and uncontrolled transactions sec_1_482-1 the degree of comparability between the controlled and uncontrolled transactions requires a comparison of the significant risks that could affect the prices that would be charged or paid or the profit that would be earned in the two transactions sec_1 d iii a such a comparison necessitates an analysis of the circumstances of the controlled and uncontrolled transactions regarding a controlled_transaction if the contractual arrangement specifically provides for an allocation of a particular risk the allocation of risks so specified or implied by the taxpayer’s contractual terms will generally be respected if it is consistent with the economic_substance of the transaction sec_1_482-1 sec_1_482-1 in the absence of a written_agreement the contractual arrangement regarding the controlled_transaction may be imputed consistent with the substance of the transaction sec_1_482-1 in determining the economic_substance of the transaction greatest weight will be given to the actual conduct of the parties and their respective legal rights id an allocation of risk after the outcome of such risk is known or reasonably knowable lacks economic_substance sec_1_482-1 in our view the potential for antidumping duties and the associated obligation to post tl-n-3001-98 deposits likely constitute significant risks economic conditions or other circumstances that would materially affect the prices that would be charged or paid or the profit that would be earned in connection with the importation of the affected merchandise and would likely have been taken into account by parties at arm’s length this risk condition or circumstance existed with respect to the taxpayer’s relevant business activity including the controlled transactions but not with respect to the comparables’ business activities including the uncontrolled transactions accordingly adjustments must be made if the effect of such differences on prices or profits can be ascertained with sufficient accuracy to improve the reliability of the results in accordance with the above-cited regulatory provisions the incidence of the antidumping associated risks must be determined as of the time the controlled transactions were entered into not after-the-fact once the outcome of such risk is known or reasonably knowable thus taxpayer cannot argue that ussub did not bear any risk different than the comparables just because taxpayer already knew or could reasonably know at the time it filed its return for year that in fact no duties could be imposed on the year entries and that the corresponding deposits would be refunded rather it was incumbent upon the taxpayer at the time it filed its year return to report its operating income in light of the risks economic conditions and other circumstances existing at the time of the transactions examination needs to develop the facts surrounding the controlled transactions to ascertain the relevant allocation of risks the economic conditions and the other circumstances attendant to the potential for antidumping duties and the requirement to make deposits any contractual agreements expressly or impliedly addressing the risk allocation should be examined in the absence of such expressly applicable agreements examination may impute an arrangement allocating the risk consistent with the economic_substance of the controlled transactions giving greatest weight to the actual conduct of the parties and their legal rights in this case important legal rights of the parties are defined under the antidumping laws including implementing regulations prior to importers subject_to antidumping duty orders were generally permitted to post bonds as security for antidumping duties that were ultimately determined to be due a new cash-deposit requirement was implemented by title i of the trade agreements act of which repealed the antidumping act of and enacted in its place title vii of the tariff act of as amended the legislative_history of the trade agreements act of indicates that congress intended the cash-deposit requirement to provide the domestic industry prompt relief from dumping and to act as a strong incentive for affected importers to submit the information necessary for determination of final antidumping duties see as of date g commerce had issued a final_determination of no dumping by ussub for the first administrative review and a similar preliminary determination for the second review the last ussub entries in the third administrative review entered u s commerce on date i thus before it filed its return for year ussub could analyze all of its entries in year and could evaluate the likelihood that commerce would impose antidumping duties tl-n-3001-98 sen_rep no 96th cong 1st sess reprinted in u s c c a n see also h_r rep no 96th cong 1st sess congress recently indicated that the incidence of antidumping duties should be on u s importers in the uruguay round agreements act of congress specified that duty- reimbursement should be considered as a negative factor in proceedings involving revocation of existing antidumping duty orders see u s c a see also sen_rep no 103d cong 2d sess commerce regulations specifically prohibit reimbursement of antidumping duties to the importer ussub in this case c f_r b see also c f_r sec_351 f an importer subject_to an antidumping duty order must certify prior to importation that it has no agreement or understanding for the payment or for the refunding to it by the manufacturer producer seller or exporter of all or any part of the antidumping duties assessed upon imports of the merchandise c f_r b if the importer fails to provide the necessary certification commerce may deduct from u s price any amounts deemed to be reimbursed potentially doubling the amount of antidumping duty payable because cash deposits are credited against the amount of final duties assessed the underlying obligations for deposits and duties are closely linked the party who posts the cash deposit in any given case is in effect the same party who assumes liability for final antidumping duties as assessed commerce has stated that the remedial effect of the antidumping law is defeated where exporters themselves pay antidumping duties or reimburse importers for such duties color television receivers from the republic of korea fed reg dept comm moreover commerce may determine that reimbursement has occurred if evidence demonstrates that the exporter directly pays antidumping duties for the related importer or reimburses the importer for such duties color television receivers from the republic of korea fed reg pincite applying this standard commerce has on several occasions found prohibited reimbursement see 4_fsupp2d_1213 ct int’l trade listing determinations finding reimbursement however interpretation of the regulation in this manner is relatively recent see hoogovens f_supp 2d pincite noting change in practice in several earlier cases commerce refused to investigate reimbursement absent written evidence in the administrative record that the practice occurred see the 127_f3d_1077 fed cir the antecedent of the current reimbursement regulation was issued by what was then the bureau of customs pursuant to the antidumping act of see t d treas dec see also c f_r f the reimbursement regulation with changes in wording and numbering has been in force from to the present tl-n-3001-98 the legal rights of the controlled parties thus support the view that at the time of importation ussub bore the risk that antidumping duties would ultimately be assessed on the imported merchandise that is the antidumping statute and regulations apparently place the burden of antidumping duties on the u s importer and may impose negative consequences if duties are reimbursed by another party as noted adjustments must be made to account for the potential imposition of antidumping duties to the extent this represents a significant risk economic condition or other circumstance that would materially affect the prices that would be charged or paid or the profit that would be earned in connection with the importation of the affected merchandise provided the effect of such risk economic condition or circumstance on prices or profits can be ascertained with sufficient accuracy to improve the reliability of the results such adjustments must generally be made to the results of the uncontrolled comparables and must be based on commercial practices economic principles or statistical analyses sec_1_482-1 in this case the adjustment may be thought of as corresponding to the premium an uncontrolled taxpayer would have demanded under circumstances comparable to those faced by ussub in our view the service may consider the cash deposit rate as in effect from time to time as evidence relevant to what that premium might be the cpm analysis for year spans the three-year period years again in accordance with the above-cited regulatory provisions the incidence of the antidumping associated risks must be determined as of the time the controlled transactions were entered into not after-the-fact once the outcome of such risk is known or reasonably knowable thus in our view the service may consider rate a in determining the premium an uncontrolled taxpayer might demand with regard to imports of affected merchandise during years of course this evidence must be evaluated in light of the transfer_pricing regulations and any other relevant evidence further adjustments may be warranted in light of that evaluation consequently additional factual and economic analysis may be necessary to determine the appropriate adjustment in this case within year in date b commerce ordered cash deposits on entries of product b beginning with date c in year at rate a rate a remained in effect until date d in year when commerce issued its determination that ussub ’s imports in the first review period were not dumped and so entitled ussub to refund of cash deposits for period including year and part of year as of date g in year commerce had issued a final_determination of no dumping by ussub for the first administrative review and a similar preliminary determination for the second review period ie period including the balance of year and part of year the last ussub entries in the third administrative review period ie period including the balance of year and part of year entered u s commerce on date i in year commerce’s actions in year and other year data however are not relevant assuming they could not reasonably be anticipated in years tl-n-3001-98 issue extraordinary or consistent treatment of antidumping duty deposits taxpayer’s argument that the cash deposits were properly eliminated from operating_profit as extraordinary items pursuant to sec_1_482-5 and as well as the argument that deduction of such deposits similarly were eliminated under the change_of method_of_accounting granted by the service must be considered in the context of the above discussion as discussed in our view the potential imposition of antidumping duties is likely a material difference in risks economic conditions or other circumstances between the taxpayer and the comparables that requires adjustment under the regulations from this perspective this potential is not extraordinary and requires some consideration in the analysis on the other hand that consideration does not necessarily involve deducting the amounts of the cash deposits in determining ussub ’s operating_profit for purposes of the cpm in line with the foregoing discussion the adjustment for the antidumping duty potential may be to reflect a premium over and above the normal returns of the comparables the cash deposit rate as in effect from time to time is evidence relevant to what that premium might be although it may not be identical with the premium that the service ultimately determines to be appropriate thus one possible approach would be to back out the cash deposit amounts from ussub ’s cost_of_goods_sold but then add in the appropriate premiums into the returns of the comparables for purposes of the comparison under the cpm alternatively premium amounts might indeed be deducted in computing ussub ’s operating profits no adjustment would then be made to the returns of the comparables for purposes of the comparison under the cpm under either the approach taken in this or the preceding paragraph the eventual refund of cash deposits or the imposition of duties in excess of prior deposits would represent extraordinary gains or losses that should be excluded from the computation of the operating_profit of ussub or the comparables sec_1 d and provided appropriate adjustments are made to ensure that comparisons are valid in the transfer_pricing analysis the starting points for the determination of taxable_income and the evaluation of arm’s length results need not be identical see sec_1_482-5 if the comparable operating_profit of the tested_party is determined from profit level indicators derived from financial statements or other accounting_records and reports of comparable parties adjustments may be made to the reported operating_profit of the tested_party in order to account for material differences between the tested party’s operating_profit reported for u s income_tax purposes and the tested party’s operating_profit for financial statement purposes in any event the approach adopted by the taxpayer is inappropriate ie both to back out the cash deposit amounts from ussub ’s cost_of_goods_sold and then to leave the returns of the comparables unadjusted the problem with that approach is its failure to make any adjustment tl-n-3001-98 regarding ussub ’s antidumping duty exposure we note that under the position herein arm’s length pricing and antidumping policies are mutually reinforcing by adjusting the application of the cpm to reflect the differences between ussub and the comparables with reference to the potential for antidumping duties ussub is in effect required to report the same operating_profit whether or not dumping occurs in other words this position avoids creating a tax advantage to dumping conversely to assume that ussub ’s results as measured with reference to the comparables should be unaffected by potential dumping would imply an arrangement in which the financing of deposits the benefit of any refunds and the burden of any final duties in excess of deposits are at the risk of parent such an arrangement would contravene the commerce regulations which dictate that such risk rests with ussub issue evaluation of taxpayer-initiated adjustment performed by ussub the foregoing sections set forth substantive shortcomings in the taxpayer’s cpm analysis even assuming that the taxpayer’s basic position with respect to antidumping duties and deposits were correct however it incorrectly calculated the adjustment to year income pursuant to sec_1_482-1 and sec_1_482-1 the taxpayer made its year adjustment pursuant to sec_1_482-1 which permits a controlled_taxpayer if necessary to reflect an arm’s length result to report a decrease in taxable_income from its controlled transactions based on prices different than those actually charged but only on a timely filed u s income_tax return including extensions in our view a taxpayer-initiated adjustment must comply with the same rules as apply for service-initiated adjustments in making its year adjustment under the cpm the taxpayer compared ussub ’s average operating_profit to the interquartile range of the comparables for the three-year period year sec_1_482-5 provides in pertinent part the profit level indicators should be derived from a sufficient number of years of data to reasonably measure returns that accrue to uncontrolled comparables generally such a period should encompass at least the taxable_year under review and the preceding two taxable years this analysis must be applied in accordance with sec_1_482-1 accord sec_1_482-1 regarding adjustment if taxpayer’s results are outside arm’s length range see sec_1_482-1 for determination of an adjustment when a controlled taxpayer’s result for a multiple year period falls outside an arm’s length range consisting of the average results of uncontrolled comparables over the same period tl-n-3001-98 sec_1_482-1 provides applications of methods using multiple year averages if a comparison of a controlled taxpayer’s average result over a multiple year period with the average results of uncontrolled comparables over the same period would reduce the effect of short-term variations that may be unrelated to transfer_pricing it may be appropriate to establish a range derived from the average results of uncontrolled comparables over a multiple year period to determine if an adjustment should be made in such a case the district_director may make an adjustment if the controlled taxpayer’s average result for the multiple year period is not within such range such a range must be determined in accordance with sec_1 e arm’s length range an adjustment in such a case ordinarily will be equal to the difference if any between the controlled taxpayer’s result for the taxable_year and the midpoint of the uncontrolled comparables’ result for that year if the interquartile range is used to determine the range of average results for the multiple year period such adjustment will ordinarily be made to the median of all the results of the uncontrolled comparables for the taxable_year see example of sec_1_482-5 in other cases the adjustment normally will be made to the arithmetic mean of all the results of the uncontrolled comparables for the taxable_year however an adjustment will be made only to the extent that it would move the controlled taxpayer’s multiple year average closer to the arm’s length range for the multiple year period or to any point with in such range in determining a controlled taxpayer’s average result for a multiple year period adjustments made under this section for prior years will be taken into account only if such adjustments have been finally determined as described in sec_1_482-1 see example of sec_1_482-5 emphasis added see also sec_1_482-5 example iii to determine the amount if any of the allocation the district_director compares ussub’s reported operating_profit for to comparable operating profits derived from the uncontrolled distributors’ results for sec_1_482-5 example iii in this case the foregoing rules require that if ussub ’s year average operating_profit is outside the interquartile range of the comparables’ year average operating profits then the adjustment will ordinarily be made to the median of all the results of the uncontrolled comparables for the taxable_year ie year note the stated condition would be met since a downward adjustment of ussub ’s operating_profit for year from k to s the median of the comparables’ year results would move ussub ’s year average l before adjustment w after adjustment closer to the limit of the interquartile range of the comparables for the three-year period r the taxpayer however performed a far larger one-year adjustment sufficient in itself to move ussub ’s year average within the year comparable range tl-n-3001-98 reducing ussub ’s operating_profit from dollar_figurex to dollar_figurey would result in an op s ratio of s for year ie the median of the results of the comparables for that year thus even assuming that ussub ’s legal analysis is valid the maximum permissible adjustment under sec_1_482-1 for year is only dollar_figurez rather than the dollar_figureg calculated by ussub case development hazards and other considerations tl-n-3001-98 tl-n-3001-98 tl-n-3001-98 if you have any questions regarding this matter please call branch at __________________________________ steven a musher chief branch office of the associate chief_counsel international
